Exhibit 10(g)

SECOND AMENDMENT TO
SCHERING-PLOUGH CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

     The Schering-Plough Corporation Supplemental Executive Retirement Plan, as
amended and restated to February 24, 1998, as further amended as of November 1,
1998 (as so amended, the "SERP") is hereby amended effective as of October 1,
2000 as follows:

1.  SECTION 4.6 is hereby amended by deleting it in its entirety and replacing
it with the following language:

     "The benefits under this Plan shall be payable to a Participant or Former
Participant in the normal form such Participant's or Former Participant's
retirement benefits would be payable under the Basic Plan determined solely on
the basis of his marital status on his retirement benefit commencement date and
without regard for any optional form of benefits elected under the Basic Plan.
Notwithstanding the preceding sentence, a Participant or Former Participant may
elect that payment of any benefits under this Plan shall be made in accordance
with any optional form of benefit available under the Basic Plan or as
hereinafter provided in this Section 4.6. A Participant or Former Participant
may elect (the "Participant's Lump Sum Election") to receive payment of the
actuarial equivalent of the aggregate of his benefits under this Plan and any
Survivor's Benefit payable to his Surviving Spouse under this Plan in a lump sum
(x) in cash on his Early Retirement Date, Normal Retirement Date, Deferred or
Postponed Retirement Date, or Change of Control Termination Date, or the first
day of any month thereafter not later than the first day of the month coincident
with or next following the second anniversary of such Early Retirement Date,
Normal Retirement Date, Deferred or Postponed Retirement Date, or Change of
Control Termination Date, as the case may be, or on the fifth, tenth, fifteenth
or twentieth anniversary of his Early Retirement Date, Normal Retirement Date,
Deferred or Postponed Retirement Date, or Change of Control Termination Date, as
the case may be, or (y) in two, three, four, five, ten, fifteen, or twenty equal
annual cash installments commencing on his Early Retirement Date, Normal
Retirement Date, Deferred or Postponed Retirement Date, or Change of Control
Termination Date or the first day of any month thereafter not later than the
first day of the month coincident with or next following the second anniversary
of such Early Retirement Date, Normal Retirement Date, Deferred or Postponed
Retirement Date, or Change of Control Termination Date, as the case may be. If a
Participant or a Former Participant terminates his employment by Retirement or
following a Change of Control and dies with a Participant's Lump Sum Election in
effect but prior to the payment of the full amount of such lump sum or annual
installments, payment of the unpaid amount thereof shall be made to his
Surviving Spouse, designated Beneficiary or estate in accordance with such
Election. Payment made in accordance with either of the two preceding sentences
to the Participant or Former Participant, his Surviving Spouse, designated
Beneficiary or estate shall constitute full and complete satisfaction of the
Company's obligation in respect of the benefits of such Participant or Former
Participant and any Survivor's benefit of his Surviving Spouse. If a Participant
or Former Participant dies before Retirement, the Company shall have no
obligation in respect of his benefits under this Plan and shall be obligated to
pay any Survivor's Benefit, if, but only if, his spouse shall survive him. If
the Participant or Former Participant does not make the Participant's Lump Sum
Election, he may nevertheless elect (the "Survivor's Lump Sum Election") that if
he should die prior to termination of employment, his Surviving Spouse shall
receive the actuarial equivalent of her Survivor's Benefit, if any, in a lump
sum (x) in cash on the Optional Survivor's Benefit Payment Date or the first day
of any month thereafter not later than the first day of the month coincident
with or next following the second anniversary of the Optional Survivor's Benefit
Payment Date or on the fifth, tenth, fifteenth, or twentieth anniversary of the
Optional Survivor's Benefit Payment Date, or (y) in two, three, four, five, ten,
fifteen, or twenty equal annual cash installments commencing on the Optional
Survivor's Benefit Payment Date or the first day of any month thereafter not
later than the first day of the month coincident with or next following the
second anniversary of the Optional Survivor's Benefit Payment Date. A
Participant or a Former Participant may make any election pursuant to this
Section 4.6. or may modify or rescind such an election previously made: (a), in
the case of an election of a form of benefit other than a lump sum or annual
installments pursuant to a Participant's Lump Sum Election or a Survivor's Lump
Sum Election, at any time prior to the Participant's or Former Participant's
Retirement or Change of Control Termination Date, except that in the case of a
Participant or Former Participant whose employment is terminated other than by
Retirement or following a Change of Control, such election, modification or
rescission must be made at least 90 days prior to his Normal Retirement Date;
(b), in the case of a Participant's Lump Sum Election by a Participant or a
Former Participant whose Retirement occurs on or after October 1, 1994, and on
or before July 1, 1995, at least 30 days prior to the date of his Retirement;
(c), in the case of a Participant's Lump Sum Election by a Participant or a
Former Participant who is not covered by clause (b) of this sentence, not later
than the end of the calendar year preceding the calendar year in which the
termination of his employment occurs and at least six months prior to such
termination of employment; and (d), in the case of a Survivor's Lump Sum
Election by a Participant of Former Participant, at least six months prior to
his death; provided, however, that in the event of a Change of Control, a
Participant or Former Participant may make a Participant's Lump Sum Election or
a Survivor's Lump Sum Election, or modify or rescind such an Election previously
made, within a period of 60 days following such Change of Control but in no
event later than 30 days prior to the date of the termination of his employment.
Notwithstanding any provision of this Plan to the contrary, after September 1,
2000, a Participant or Former Participant who has made a Participant's Lump Sum
Election may, at any time following his termination of employment (or the
Surviving Spouse of a Participant or Former Participant who has made a
Survivor's Lump Sum Election may, at any time after the Participant's or Former
Participant's death), make an irrevocable election (an "Early Distribution
Election") to receive an early distribution of all or part of his benefits under
this Plan in a single lump sum cash payment as soon as practicable; provided,
that the amount actually distributed shall be the elected amount less a penalty
of 10% of the elected amount and such penalty amount shall be irrevocably
forfeited, and the amount elected shall be deemed fully distributed. Any
election pursuant to this Section 4.6, or any modification or rescission of a
previous election, shall be made in writing and filed with the Committee before
the applicable limitation of time specified in this Section 4.6, and any
election purported to be filed after the applicable limitation of time shall be
void. Unless otherwise specified in the written form of election, the actuarial
equivalent of the benefits payable to a Participant or a Former Participant who
has made a Participant's Lump Sum Election, and the actuarial equivalent of any
Survivor's Benefit payable to his Surviving Spouse pursuant to a Survivor's Lump
Sum Election, shall be paid in five equal annual installments commencing on his
Early Retirement Date, Normal Retirement Date, Deferred or Postponed Retirement
Date, or Change of Control Termination Date, or the first day of the month
coincident with or next following his death, as the case may be, with interest
payable at the three-month U.S. Treasury bill rate as reported in The Wall
Street Journal on the first business day of each calendar quarter. If benefits
under this Plan are payable to a Participant or Former Participant in a
different form than his retirement benefits under the Basic Plan, or if benefits
under this Plan are payable to a Participant or Former Participant prior to his
retirement benefits under the Basic Plan, the amount of the offset provided in
this Plan for such Participant's or Former Participant's Basic Plan Benefit
shall be actuarially converted into the form of benefit payable under this Plan
but solely for purposes of calculating the amount of such offset.
Notwithstanding any provision of this Plan to the contrary, a lump sum payment
shall be made in lieu of any installments if the actuarial equivalent of the
aggregate of his benefits under this Plan and any Survivor's Benefit payable to
his Surviving Spouse under this Plan is less than or equal to $5,000 or such
other amount as may be established by the Committee from time to time. The
amount of any lump sum payment shall be equal to the actuarial present value of
the benefits payable under this Plan to a Participant, Former Participant or
Surviving Spouse (less the amount of any benefits previously paid to the
Participant, Former Participant or Surviving Spouse (including the amount of the
10% penalty) in the case of an Early Distribution Election made after
commencement of payment of any benefits under this Plan), calculated as of the
Early Retirement Date, Normal Retirement Date, Deferred or Postponed Retirement
Date, Change of Control Termination Date or date of death of the Participant or
Former Participant, as the case may be, by utilizing (a) the interest rate
determined as of such Retirement Date, Change of Control Termination Date or
date of death under the regulations of the Pension Benefit Guaranty Corporation
for determining the present value of a lump sum distribution on plan termination
that were in effect on September 1, 1993 , and (b) the other applicable
actuarial assumptions in use as of such Retirement Date, Change of Control
Termination Date or date of death under the Basic Plan. The amount of any annual
installment shall be calculated by converting the benefits payable under this
Plan to a Participant, Former Participant or Surviving Spouse, as the case may
be, into a lump sum amount in accordance with the preceding sentence and by
dividing such amount by the number of installments elected or deemed to have
been elected by the Participant or Former Participant. The amount of any lump
sum or annual installment of the benefit of any Participant or Former
Participant that is not paid within fifteen days after the date of his
Retirement or Change of Control Termination Date, and the amount of any lump sum
or annual installment of any Survivor's Benefit of his Surviving Spouse that is
not paid within fifteen days after the Optional Survivor's Benefit Payment Date,
shall bear interest from such fifteenth day after the date of Retirement, Change
of Control Termination Date or the Optional Survivor's Benefit Payment Date, as
the case may be, to but excluding the date of payment of such amount, at the
Deferral Rate, compounded semi-annually. Interest on any such amount shall be
paid on the date such amount is paid or, at the election of the Participant or
Former Participant, as the case may be, such interest shall be paid currently on
a semiannual basis (with such election to be made on or before the last date on
which a Participant's Lump Sum Election or Survivor's Lump Sum Election, as
applicable, may be made). If the benefits under this Plan are to continue after
a Participant's or Former Participant's death for the benefit of his spouse or a
designated beneficiary, then such Participant or Former Participant shall have
the right at any time to change the recipient of the survivorship benefit
payable under this Plan; provided, however, that any such change, if made after
the applicable deadline set forth in the Basic Plan, shall not affect the amount
of the benefit payable under this Plan as originally calculated or the term for
which such benefit is payable, also as originally calculated. The Committee may,
in its sole discretion, defer the payment of any lump sum or initial annual
installment to a Participant or a Former Participant who is a "covered employee"
as defined in Section 162(m) of the Internal Revenue Code of 1986, as amended,
if such payment would be subject to such Section's limitation on deductibility;
provided, however, that such payment shall not be deferred to a date later than
the earliest date in the year in which such payment would not be subject to such
limitation; and further provided that the Company shall, at the time of payment
of any amount so deferred, pay interest thereon from the due date thereof at the
Deferral Rate, compounded semi-annually."

2.  SECTION 6. Committee, is hereby amended by adding at the end of Section 6.1
the following language:

     "In connection with the administration of this Plan, the Committee may
delegate in writing part or all of its authority under this Plan to such party
or parties as it may deem necessary or appropriate."

3.  Section 7.3 is hereby amended by adding at the beginning thereof the
following language:

     "The Plan is intended to constitute a nonqualified deferred compensation
arrangement maintained for a select group of management or highly compensated
employees within the meaning of Title I of ERISA."

4.  Section 7.6 is hereby amended by deleting it in its entirety and replacing
it with the following language:

     "The Company may withhold from any payment required to be made under the
Plan any federal, state or local taxes required by law to be withheld with
respect to such payment and such sums as the Company may reasonably estimate are
necessary to cover any other amounts for which the Company may be legally liable
and which may be assessed with regard to such payment."

5.  SECTION 7, Miscellaneous is hereby further amended by adding new Sections
7.7 and 7.8 as follows:

     "7.7 The masculine pronoun shall mean the feminine wherever appropriate.

      7.8 The Plan shall be construed, administered and enforced under ERISA and
the laws of the State of New Jersey, except where ERISA controls."

6.  Except as specified above, the SERP is hereby ratified and confirmed without
amendment.